DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, Claims 7-10, 15-17 in the reply filed on 11/22/2021 is acknowledged.
Claims 1-6, 11, 22-23, and 30-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 16-17 and 7-10 depend from claim 15.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-17 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lockery (US 2013/0118411 A1).
Regarding claim 15, Lockery discloses a method of performing a nematode defecation motor assay using a microfluidic device measuring an electrical event of an electrical muscle discharge, comprising:
a. introducing the nematode into a microfluidic device configured to hold the nematode in a microfluidic channel, wherein the microfluidic device comprises two or more electrodes directly connected to the microfluidic channel (Fig. 2A-2B, see: worm 220 disposed within one channel device for applications in which pharyngeal activity is recorded electrically in conjunction with bodily movements; [0011], see: cylindrical metal electrodes are inserted into the worm inlet 202 and the electrode port 212);
b. measuring the electrical event of the nematode ([0075]-[0079], see: EPG Recordings); and
c. recording the electrical event as an electrical muscle discharge whereby the nematode defecation motor assay is performed (Fig. 8A-8B, see: EPG recordings which show four successive pharyngeal pumping events).
Regarding claim 16, Lockery further discloses the nematode is present in an aqueous buffer solution comprising food ([0112]-[0113], see: M9-5HT buffer; [0086], see: bacterial food).
Regarding claim 17, Lockery further discloses the nematode ingested food prior to introduction into the microfluidic device ([0086], see: nematodes are contacted with bacterial food prior to the test compound to stimulate pharyngeal pumping).
Regarding claim 7, Lockery further discloses the microfluidic device comprises one or more channels, each channel configured to hold one nematode in fluid (Fig. 1A, see: eight recording modules 106 which are each configured to receive a worm).
Regarding claim 8, Lockery further discloses the microfluidic device comprises a silicone polymer, a thermoplastic polymer, an acrylic polymer, or a polycarbonate polymer ([0061], see: PDMS, poly(methyl methacrylate), polycarbonates, polystyrene, polyolefins).
Regarding claim 9, Lockery further discloses the thermoplastic polymer comprises poly(methyl methacrylate) (PMMA), polycarbonate (PC), polystyrene (PS), ([0061], see: poly(methyl methacrylate), polycarbonates, polystyrene, polyolefins).
Regarding claim 10, Lockery further discloses the silicone polymer comprises a polydimethylsiloxane (PDMS) elastomer ([0061], see: PDMS).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu et al. (NeuroChip: A Microfluidic Electrophysiological Device for Genetic and Chemical Biology Screening of Caenorhabditis elegans Adult and Larvae) teaches an analogous microfluidic device and method for electropharyngeogram (EPG) analysis of nematodes (C. elegans).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT J EOM/           Primary Examiner, Art Unit 1797